NO. 07-04-0331-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL D

                                        APRIL 6, 2005
                               ______________________________

                     BLANCA ESTELA RODRIGUEZ, a.k.a., BLANCA
                 ESTELA ALVAREZ, a.k.a, BLANCA RODRIGUEZ ALVAREZ

                                                                                 Appellant

                                                    v.

                                      THE STATE OF TEXAS,

                                                                                 Appellee
                             _________________________________

                 FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                      NO. 47,840-A; HON. PATRICK PIRTLE, PRESIDING
                            _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

       Appellant Blanca Estela Rodriguez appeals her conviction of theft, enhanced by two

prior convictions. After a bench trial, she was sentenced to two years confinement in a

state jail facility and fined $10,000.

       Appellant’s appointed counsel filed a motion to withdraw, together with an Anders1

brief wherein she certified that, after diligently searching the record, she concluded the

appeal was without merit. Along with her brief, appellate counsel attached a copy of a

       1
           Anders v. California, 396 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
letter sent to appellant informing her of counsel’s belief that there was no reversible error

and of appellant’s right to file a response or brief pro se. By letter dated October 13, 2004,

this court also notified appellant of her right to tender her own brief or response and set

November 10, 2004, as the deadline to do so. To date, appellant has filed neither a

response, brief, nor request for an extension of time.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

two potential areas for appeal. They involved the legal and factual sufficiency of the

evidence. Thereafter, she illustrated how it lawfully supported the conviction.

       We have conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any error per Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991). That review also failed to uncover any reversible error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                  Brian Quinn
                                                    Justice


Do not publish.




                                              2